                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DONALD R. HUMPHREYS,                            Case No. 17-cv-05628-HSG
                                   8                   Plaintiff,                        JUDGMENT
                                   9             v.

                                  10     R BINKELE, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          For the reasons set forth in the Order of Dismissal, this action is DISMISSED without

                                  14   prejudice to re-filing when administrative remedies have been exhausted. Judgment is entered in

                                  15   favor of Defendants.

                                  16          IT IS SO ORDERED AND ADJUDGED.

                                  17   Dated: 11/12/2019

                                  18                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                  19                                                 United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
